      Case 3:19-cv-00160 Document 12 Filed on 05/21/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 22, 2019
                        UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

FEDERAL TRADE COMMISSION,                  §
                                           §
        Plaintiff,                         §
VS.                                        § CIVIL ACTION NO. 3:19-CV-00160
                                           §
IBACKPACK OF TEXAS LLC, et al,             §
                                           §
        Defendants.                        §

                                       ORDER

       Before the Court is the Federal Trade Commission’s (the “Commission”) Motion

for Permanent Injunction. Dkt. 2. In light of the Commission’s recent notice explaining

that this motion was “entered on the docket in error” (Dkt. 10), the Court DENIES the

motion AS MOOT.

       SIGNED at Galveston, Texas, this 21st day of May, 2019.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




1/1
